Citation Nr: 0804456	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  03-34 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for residuals of a left 
shoulder disability.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for residuals of a 
left shoulder injury and a back condition, finding that the 
veteran had not submitted new and material evidence to reopen 
the claims.  Irrespective of the RO's actions, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claims of service connection for 
residuals of a left shoulder disability and a back condition.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board remanded this case for additional development in 
August 2006.  Unfortunately, the proper development was not 
accomplished.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously remanded this case so that the RO could 
provide the veteran a letter pursuant to Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The RO provided a letter in September 
2006, but cited the new criteria for reopening claims based 
on new and material evidence, effective on August 29, 2001.  
As the veteran filed his original claim to reopen on August 
2, 2001, the old regulations apply, and the VA letter is 
insufficient.  The letter also should include the information 
necessary to substantiate the underlying claim; i.e., the 
information necessary to substantiate the service connection 
claims for residuals of a left shoulder disability and a back 
disability on the merits.  See Kent 20 Vet. App. at 9; 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  Compliance 
by the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
regarding his claims to reopen service 
connection for residuals of a left 
shoulder disability and a back disability 
based on new and material evidence, 
advising him of the regulatory 
requirements in effect prior to August 29, 
2001, and advising him of the evidence 
necessary to reopen the claim and to 
substantiate the underlying service 
connection claim on the merits, pursuant 
to Kent v. Nicholson, 20 Vet. App. 1 
(2006) and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Allow an appropriate 
period of time for response.

2.  Any additional development deemed 
appropriate should be accomplished.  Then, 
re-adjudicate the claims.  If any of the 
claims remain denied, issue an appropriate 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



